Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
Cancel claim 1, 8, and 19. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches all the ingredients as claimed by Applicant, such as liposome, silica biocompatible coating with pore sizes in Applicant’s range, and payloads, such as virus vaccines and enzyme payload, which was discussed in the previous102 rejection. The Examiner’s recent search found that the prior art had known of enzymatic cascade and/or sequential enzymatic reactions, such as the species recited by Applicant. However, the prior art does not reasonably teach or suggested using those three specific enzymes with an additional substance inside a liposome, which is inside a biocompatible coating with pores, wherein the enzymatic cascade does not traverse the biocompatible coating structure, which appears to be in the ranges of 1-9 nm. Additionally, Applicant has working examples of these three enzymes together. Note, claim 19 was cancelled to avoid a 112 issue of broadening the independent claim to include “virus payload”, wherein virus payload was previously rejected in a 102 rejection and would not have been allowable or any broad scope of payload, since the primary reference was so strong. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cancelled claims
This application is in condition for allowance except for the presence of claims 1, 8 directed to inventions non-elected without traverse.  Accordingly, claims 1, 8 have been cancelled.
Note, claim 19 was cancelled to avoid a 112 issue of broadening the independent claim to include “virus payload”, wherein virus payload was previously rejected in a 102 rejection and would not have been allowable or any broad scope of payload, since the primary reference was so strong. 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/           Primary Examiner, Art Unit 1618